IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

SYLVESTER PETTYJOHN, §
§ No. 176, 2015
Defendant Below- §
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware, '
§ in and for New Castle County
STATE OF DELAWARE, § Cr. 1]) 1403 021039
§
Plaintiff Below— §
Appellee. §

Submitted: October 16, 2015
Decided: October 27, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
O R D E R

This 27th day of October 2015, upon consideration of the appellant's
Supreme Court Rule 26(c) brief, his attorney's motion to withdraw, and the
State's response thereto, it appears to the Court that:

(1) In October 2014, a Superior Court jury convicted the defendant-
appellant, Sylvester Pettyjohn, of one count of Drug Dealing. The Superior
Court sentenced Pettyj ohn, effective March 29, 2014, to four years at Level V
incarceration, to be followed by six months at Level IV. This is Pettyjohn’s
direct appeal.

(2) Pettyjohn’s counsel on appeal has ﬁled a brief and a motion to

withdraw pursuant to Rule 26(c). Pettyj ohn’s counsel asserts that, based upon

a complete and careful examination of the record, there are no arguably
appealable issues. By letter, Pettyjohn’s attorney informed him of the
provisions of Rule 26(c) and provided Pettyj ohn with a copy of the motion to
withdraw and the accompanying brief. Pettyjohn also was informed of his
right to supplement his attorney's presentation. Pettyj ohn has not raised any
issues for the Court's consideration. The State has responded to the position
taken by Pettyjohn’s counsel and has moved to afﬁrm the Superior Court's
judgment.

(3) The standard and scope of review applicable to the consideration
of a motion to withdraw and an accompanying brief under Rule 26(c) is
twofold: (a) this Court must be satisﬁed that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and
(b) this Court must conduct its own review of the record and determine
whether the appeal is so totally devoid of at least arguably appealable issues
that it can be decided without an adversary presentation.1

(4) This Court has reviewed the record carefully and has concluded
that Pettyj ohn’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisﬁed that Pettyjohn’s counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Pettyj ohn could not raise a meritorious claim in this appeal.
NOW, THEREFORE, IT IS ORDERED that the State's motion to

afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

BY THE COURT:

KﬁQW

Justice